                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Pastor Victor S. Couzens, et al.,                         :        Case No. 1:20-cv-0546
                                                          :
                Plaintiffs,                               :        Judge Michael R. Barrett
                                                          :
         v.                                               :
                                                          :
City of Forest Park, OH, et al.,                          :
                                                          :
                Defendants.                               :
                                                          :
                                                          :
                                         OPINION & ORDER

         This matter is before the Court on the Motion to Dismiss filed by Defendants

Alandes Powell and Martin Jones. (Doc. 15). Plaintiffs Pastor Victor S. Couzens and

Inspirational Bible Church filed a Response in Opposition (Doc. 16), and Defendants

Powell and Jones filed a Reply (Doc. 18). 1

    I.   BACKGROUND 2

         Plaintiff Couzens is an ordained clergyman who Plaintiff Inspirational Baptist

Church ("IBC") employs as its Senior Pastor and spiritual leader of its congregation.

Plaintiff IBC is a non-for-profit corporation that operates a religious congregation, or

church, in Forest Park, Ohio.




1
  Defendants Powell's and Jones's Motion to Dismiss and Reply were both filed out of time and without an
agreed stipulation or motion for leave to do so. See S.D. Ohio Civ. R. 6.1, 7.2; compare (Docs. 11, 12), with
(Doc. 15); compare (Doc. 16), with (Doc. 18). Nevertheless, and as Plaintiffs do not take issue with the
timeliness of these two filings, the Court deems the Motion to Dismiss and Reply as timely filed.
2
  The Court takes this background section largely from Plaintiffs' Complaint (Doc. 1), and construes the
facts herein in the light most favorable Plaintiffs, the non-movants, see Scott v. Harris, 550 U.S. 372, 378
(2007) (citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).
          Defendant City of Forest Park, Ohio is a city and political subdivision located in

Hamilton, County Ohio. Defendant Colonel William Arns is the Chief of Police of the City

of Forest Park. Defendants Rebecca Eavers, Corey Hall, and Vada Harris are police

officers employed by the Forest Park Police Department. Defendants Powell and Jones

are members of Plaintiff IBC and purport to hold a position of leadership at the church as

designated Elders of the church who act in accordance with the directive of the church's

voting congregation. 3

          Plaintiff IBC hired Plaintiff Couzens on or about June 2, 2000 to lead the church as

its spiritual leader. Plaintiffs allege that, sometime prior to December 27, 2019,

Defendants Powell and Jones took it upon themselves to divest Plaintiff Couzens of his

position in the church by interfering with and terminating his contractual relationship with

Plaintiff IBC. In particular, Plaintiffs allege that Defendants Powell and Jones conspired

to develop a scheme by which they attempted to alienate Plaintiff Couzens from the

church, by among other things, arranging an ultra vires meeting of selected members of

the church to vote Plaintiff Couzens out of his position and formally terminate his

employment relationship with Plaintiff IBC. Plaintiffs assert that Defendants Powell and

Jones did not have any authority under Plaintiff IBC's bylaws to call the election and

falsely asserted Defendants Powell and Jones had obtained the requisite number and

percentage of votes at the meeting to divest Plaintiff Couzens's position with the church.

          On or about February 6, 2020, Defendants Powell and Jones forwarded a letter to

Plaintiff Couzens informing him that, as a result of the vote of the congregation, his

employment relationship with Plaintiff IBC had ended. Plaintiffs assert that Defendants



3
    Defendants Powell and Jones filed the Motion to Dismiss; the five Forest Park Defendants did not so file.

                                                       2
Powell and Jones provided the Forest Park Police Department with the that letter to serve

as evidence that Plaintiff Couzens had been terminated. Plaintiffs allege that, as a result

of Defendants Powell's and Jones's efforts to work in concert and collaboration with the

police department, Defendant City of Forest Park, Ohio assigned an off-duty police detail

consisting of Defendants Eavers, Hall, and Harris to accompany Defendants Powell and

Jones to Plaintiff IBC on February 9, 2020. Plaintiffs assert that, before doing so, none of

the Forest Park Defendants sought or obtained a warrant establishing probable cause for

the search of Plaintiff IBC or the arrest of Plaintiff Couzens.

       When Defendants Eavers, Hall, and Harris arrived at the Plaintiff IBC on

February 9, 2020, they were dressed in their official police uniforms. Plaintiffs allege that

Defendants Eavers, Hall, and Harris, at the direction of Defendants Powell and Jones,

arranged for the locks of Plaintiff IBC to be changed to prevent Plaintiff Couzens' entry;

restricted Plaintiff Couzens's entrance and exit to the front entrance of the church and

subsequently did not allow him to access any of the private areas of the church, including

his office; ordered the church's sound engineer to cut Plaintiff Couzens's microphone

when he began speaking to the congregation; and threatened to arrest Plaintiff Couzens

if he did not leave the pulpit because he was trespassing on Plaintiff IBC's property.

       Plaintiffs further allege that, when Plaintiff Couzens questioned under what

authority Defendants Eavers, Hall, and Harris were acting, they told Plaintiff Couzens that

the police department had received documentation that he was not to be permitted on

church grounds and that the officers had been vested with lawful authority to arrest him if

he trespassed. Plaintiffs state that Defendants Eavers, Hall, and Harris also informed

Plaintiff Couzens that he could either leave Plaintiff IBC voluntarily or would be be



                                              3
dragged away in handcuffs. Plaintiffs allege that Plaintiff Couzens agreed to leave, and

asked Defendant Hall if Plaintiff Couzens could quickly explain to the congregation why

he would not be leading the services that day. Plaintiffs state that Defendant Hall denied

the request. Plaintiffs assert that Defendants Eavers, Hall, and Harris then escorted

Plaintiff Couzens from the church.

          Plaintiffs bring five claims for relief in this matter: violations of the First, Fourth, and

Fourteenth Amendments of the U.S. Constitution, and federal and state law civil

conspiracy claims. In their Motion to Dismiss, Defendants Powell and Jones argue that

"[m]ultiple reasons existed for the termination of [Plaintiff] Couzens," 4 "[t]here were no

violations of the civil rights of either Plaintiff and no civil conspiracy of any kind," this is a

contract dispute between Plaintiff Couzens, an at-will-employee, and Plaintiff IBC's voting

congregation, and there are no "genuine issues of material facts as to the reason for the

attempted removal of [Plaintiff] Couzens as an employee." (Doc. 15 PageID 42, 45);

(Doc. 18 PageID 89). Their Motion to Dismiss has seven documents attached to it and

their Reply had one document attached to it. Plaintiffs respond that Defendants Powell

and Jones fail to demonstrate a lack of genuine issues of fact. (Doc. 16).

    II.   ANALYSIS

          The Court will convert Defendants Powell's and Jones's Motion to Dismiss into a

motion for summary judgment in light of their reliance on matters outside of the pleadings.

See FED. R. CIV. P. 12(d). Under Rule 56, "[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law." FED. R. CIV. P. 56(a). The moving party has the


4
  Defendants Powell and Jones cite, inter alia, Plaintiff Couzens's alleged misappropriation of church funds
that purportedly resulted in a foreclosure action against Plaintiff IBC.

                                                     4
burden of showing an absence of evidence to support the nonmoving party's case.

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). A party asserting that a fact cannot

be genuinely disputed must support such an assertion by "citing to particular parts of

materials in the record." FED. R. CIV. P. 56(c)(1)(A). A responding party, who believes that

such cited materials "cannot be presented in a form that would be admissible in evidence,"

may object that a fact is not supported by admissible evidence. FED. R. CIV. P. 56(c)(2).

       Plaintiffs object and argue that the documents attached to the Motion to Dismiss

are unauthenticated and thus inadmissible. (Doc. 16 PageID 77-78). The Court agrees

with respect to the attached documents that are not filings from other judicial proceedings,

(Docs. 15-1, 15-2, 15-3, 15-4, 15-7), and the Court will disregard those unauthenticated

documents. See, e.g., Reed v. Procter & Gamble Mfg. Co., 556 F. App'x 421, 427 (6th

Cir. 2014) (citing Alexander v. CareSource, 576 F.3d 551, 558-59 (6th Cir. 2009)). With

respect to the three attachments that are filings from other judicial proceedings,

(Docs. 15-5, 15-6, 18-1), the Court notes that "[f]ederal courts may take judicial notice of

proceedings in other courts of record" and the Court will do so. Rodic v. Thistledown

Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980).

       Defendants Powell and Jones argue that Plaintiff IBC "has no board of trustees"

and "lacks legal capacity to institute or conduct any legal proceedings." (Doc. 15

PageID 45). Defendants, however, cite nothing in the record or any legal authority for

support. In fact, earlier in their Motion, they state that, "[i]t is believed that the named

Plaintiff church herein still lacks the requisite number of trustees required by [] Ohio law

and its status to be a 'plaintiff' is questionable" and they, again, cite nothing to support

this belief. (Id. PageID 44). Accordingly, the Court is not persuaded that summary



                                             5
judgment in Defendants Powell's and Jones's favor, with respect to any of Plaintiff IBC's

claims, is proper.

       Defendants Powell and Jones argue, in their unsworn Motion to Dismiss and Reply

thereto, that the actions they took with respect to Plaintiff Couzens in late 2019 and early

2020 were to save Plaintiff IBC from financial ruin and foreclosure and not to violate

Plaintiff Couzens's civil rights or participate in a conspiracy against him and, thus, there

are no genuine issues of material fact regarding the attempt to terminate Plaintiff Couzens

and they are entitled to judgment as a matter of law. (Docs. 15, 18). However, after a

review of the permissible filings in this matter, the Court finds that genuine issues of

material fact exist as to each of Plaintiff Couzens's claims. Defendants Powell and Jones

provide alternative theories as to why Plaintiff Couzens was terminated but, at this early

juncture, these alternative theories do little more than highlight the existing factual issues.

Plaintiff Couzens's allegations in his motion to intervene in the state court foreclosure

case against Plaintiff IBC do not persuade this Court otherwise. Defendants Powell and

Jones fail to meet their burden under Rule 56 to show that no genuine issues of material

fact exist regarding Plaintiff Couzens's claims and then Court holds that they are not

entitled to judgment as a matter of law.

III.   CONCLUSION

       Based on the foregoing, it is hereby ORDERED that the Motion to Dismiss of

Defendants Powell and Jones (Doc. 15) is DENIED.

       IT IS SO ORDERED.
                                                   _/s Michael R. Barrett_________
                                                   Michael R. Barrett, Judge
                                                   United States District Court




                                              6
